SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

644
CA 12-00313
PRESENT: CENTRA, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


NEW YORKERS FOR CONSTITUTIONAL FREEDOMS,
JASON J. MCGUIRE, DUANE R. MOTLEY AND
NATHANIEL S. LEITER, PLAINTIFFS-RESPONDENTS,

                    V                                OPINION AND ORDER

NEW YORK STATE SENATE, NEW YORK STATE
DEPARTMENT OF HEALTH, DEFENDANTS-APPELLANTS,
AND ERIC T. SCHNEIDERMAN, IN HIS OFFICIAL
CAPACITY AS THE ATTORNEY GENERAL OF THE STATE
OF NEW YORK, DEFENDANT.


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (VICTOR PALADINO OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

LIBERTY COUNSEL, LYNCHBURG, VIRGINIA (RENA M. LINDEVALDSEN OF
COUNSEL), AND JOSEPH P. MILLER, CUBA, FOR PLAINTIFFS-RESPONDENTS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Livingston County (Robert B. Wiggins, A.J.), entered November 18,
2011. The judgment, insofar as appealed from, denied that part of the
motion of defendants to dismiss plaintiffs’ first cause of action
against defendants New York State Senate and New York State Department
of Health.

     It is hereby ORDERED that the judgment insofar as appealed from
is unanimously reversed on the law without costs, and judgment is
granted in favor of defendants-appellants as follows:

          It is ADJUDGED and DECLARED that defendant New York
     State Senate did not violate the Open Meetings Law (Public
     Officers Law art 7) in enacting the Marriage Equality Act (L
     2011, ch 95, § 3) and that marriages performed thereunder
     are valid.

     Opinion by FAHEY, J.: This appeal arises from the passage of the
Marriage Equality Act ([MEA] L 2011, ch 95, § 3), which permits same-
sex couples to marry in this state (see Domestic Relations Law § 10-
a). Plaintiffs unsuccessfully opposed the MEA, and thereafter
commenced this action to challenge the process by which it was
enacted. Defendants, New York State Senate, New York State Department
of Health and Eric T. Schneiderman, Attorney General, State of New
York, made a pre-answer motion to dismiss the verified complaint
pursuant to CPLR 3211 (a) (1) and (7), and Supreme Court granted the
                                 -2-                           644
                                                         CA 12-00313

motion in its entirety with respect to defendant Attorney General.
The court, however, granted the motion only in part with respect to
the two remaining defendants (collectively, defendants). The verified
complaint’s first cause of action, alleging a violation of the Open
Meetings Law ([OML] Public Officers Law art 7) requiring nullification
of the MEA, is the sole cause of action to have survived motion
practice. In that cause of action, plaintiffs seek a declaration that
the New York State Senate violated the OML in enacting the MEA and
voiding any marriages performed pursuant to that act.

     Defendants appeal, and in doing so bring before us none of the
policy considerations relative to the MEA that lurk beneath the
verified complaint in this action. Rather, our primary task on this
appeal is to interpret the exemption to the OML embodied in Public
Officers Law § 108 (2) (hereafter, exemption). We cannot agree with
the court that the part of the exemption providing that political
caucuses may invite guests to participate in their deliberations
without violating the OML should be read to limit eligible guests to
members of the same political party of the political caucus that
issued the invitation. We thus conclude that the judgment insofar as
appealed from should be reversed and that judgment should be entered
declaring that the New York State Senate did not violate the OML in
enacting the MEA and that marriages performed thereunder are not
invalid.

     We note at the outset that a motion to dismiss the complaint is
not the proper procedural vehicle for the relief sought by defendants
in this declaratory judgment action (see generally Morgan v Town of W.
Bloomfield, 295 AD2d 902, 904). Inasmuch as “this is a declaratory
judgment action, we treat [defendants’] motion to dismiss for failure
to state a cause of action under CPLR 3211 (a) (7) as a motion for a
declaration in [their] favor” (Fekishazy v Thomson, 204 AD2d 959, 962
n 2; see generally CPLR 2001).

                                  I

     As noted, this appeal arises from the passage of the MEA and the
legalization of gender-neutral marriage in New York State.
Legislation proposing to legalize such marriage failed in 2009, but in
2011 four Republican State Senators joined Democratic State Senators
in voting for the MEA, which was signed into law by Governor Andrew
Cuomo on June 24, 2011. At the time the MEA was enacted, 32 of the 62
members of the State Senate were Republicans.

     Our review begins with the verified complaint, which sets forth
what is characterized as the series of events that precipitated the
passage of the MEA. In mid-May 2011, New York City Mayor Michael
Bloomberg, a registered Independent, accompanied by New York City
Council Speaker Christine Quinn, a registered Democrat, met
individually with Republican State Senators to lobby on behalf of
Assembly Bill A8354-2011, which provided the foundation for what
ultimately became the MEA. According to the verified complaint, Mayor
Bloomberg’s lobbying efforts with respect to the assembly bill were
not limited to May 2011. Indeed, plaintiffs allege that Mayor
                                 -3-                           644
                                                         CA 12-00313

Bloomberg met with the entire Republican Conference of the Senate,
i.e., 32 of the 62 Senators, in a closed meeting at the New York
Capitol Building on June 16, 2011 (hereafter, Bloomberg meeting). At
that meeting, Mayor Bloomberg spoke to the Republican Conference and
pledged financial support for the campaigns of Republican Senators who
voted in favor of the MEA. In contrast to the access granted Mayor
Bloomberg, neither plaintiff Duane R. Motley, the Senior Lobbyist with
plaintiff New Yorkers for Constitutional Freedoms, nor plaintiff
Nathaniel S. Leiter, the Executive Director of Torah Jews for Decency,
was permitted to address the Republican Conference that day.

     Similarly to Mayor Bloomberg, Governor Cuomo, a registered
Democrat, lobbied on behalf of the MEA. According to the verified
complaint, Governor Cuomo met privately with Republican Senators at
the Governor’s mansion to advocate for the MEA (hereafter, Cuomo
meeting), and that meeting was not open to the public. The verified
complaint alleges, upon information and belief, that a quorum of the
State Senate was present for the Cuomo meeting, but it is unclear
whether the term “quorum” refers to all of the Republican Senators, as
opposed to a mix of Republican and Democratic Senators. For purposes
of this appeal, however, we assume that plaintiffs have alleged that
all of the Republican Senators were present for the Cuomo meeting.

     Plaintiffs do not specify a date on which the Cuomo meeting
occurred, but one of the exhibits to the verified complaint suggests
that it may have been held on June 20, 2011. In the event that the
Cuomo meeting was indeed held on June 20, 2011, it occurred subsequent
to the Assembly’s passage of the MEA on June 15, 2011, which was
facilitated by a message of necessity from Governor Cuomo dispensing
with the constitutionally-mandated waiting period of three days for
the passage of bills (see NY Const, art III, § 14).

     Once passed by the Assembly, the MEA was delivered to the Senate,
and during the week of June 20, 2011 there was what Motley describes
as an “unprecedented” denial of public access to the Republican
Senators. Plaintiffs allege that, on Tuesday, June 21, 2011,
lobbyists and activists were locked out of the Senate lobby and that,
on June 22 and 23, 2011, the Senate lobby was only partially reopened
to legislative staff and lobbyists. On Friday, June 24, 2011, the
lockout resumed, thereby preventing the public from accessing the
Senate lobby and the Republican side of the Senate chamber. Moreover,
the Republican Senators allegedly turned off their cell phones on June
24, 2011 and met for five hours on that date without providing for
access to staff or the public.

     The MEA was amended on June 24, 2011 (hereafter, Bill) to include
limited protections for certain religious entities (see L 2011, ch 95,
§ 3), and Governor Cuomo issued messages of necessity to the Assembly
and the Senate with respect to the Bill on that date, again dispensing
with one of the constitutional requirements for enacting a bill into
law. The Bill, now identified as A8520-2011, passed the Assembly, and
thereafter was passed by the Senate in a regular session by a vote of
33 to 29. Governor Cuomo signed the Bill into law on June 24, 2011 at
11:15 p.m.
                                 -4-                           644
                                                         CA 12-00313

                                  II

     Plaintiffs commenced this action approximately one month after
the MEA was enacted. In addition to providing the basis for the
foregoing factual summary, the verified complaint asserted three
causes of action against defendants and defendant Attorney General.
Our concern rests with the first cause of action, which alleges the
violation of the OML arising from the purported conduct of business of
a public body in a closed session and seeks a declaration nullifying
the MEA pursuant to Public Officers Law § 107 and voiding any
marriages that were performed pursuant to that act. The second cause
of action challenges Governor Cuomo’s issuance of the subject messages
of necessity as ultra vires, while the third cause of action alleges
that defendants deprived plaintiffs of their constitutional right to
freedom of speech.

     As noted, in lieu of an answer defendants moved to dismiss the
verified complaint pursuant to CPLR 3211 (a) (1) and (7). The court
granted the motion in its entirety with respect to defendant Attorney
General and, with respect to defendants, the court dismissed only the
second and third causes of action, reasoning that there is a
justiciable issue whether the OML was violated, as alleged in the
first cause of action.

                                 III

     Before turning to the primary issue on appeal, we briefly
consider two preliminary points of far less significance. First,
“although defendant[s] purport[ ] to appeal ‘from each and every part’
of the [judgment], [they are] not aggrieved by those parts . . .
granting [their] motion in part and thus may not appeal therefrom”
(K.J.D.E. Corp. v Hartford Fire Ins. Co., 89 AD3d 1531, 1532; see
Viscosi v Preferred Mut. Ins. Co., 87 AD3d 1307, 1307, lv denied 18
NY3d 802). Put differently, defendants may appeal from the judgment
only to the extent that it denied their motion (see CPLR 5511).

     Second, defendants contend in their main brief that plaintiffs
may not prosecute this case without running afoul of the Speech or
Debate Clause of the State Constitution (see NY Const, art III, § 11).
That contention, however, was not properly before the court inasmuch
as it was raised for the first time in defendants’ reply papers (see
Watts v Champion Home Bldrs. Co., 15 AD3d 850, 851). Moreover,
contrary to defendants’ contention, the Speech or Debate Clause
defense may be waived (see Pataki v New York State Assembly, 4 NY3d
75, 88), and it was waived here based on defendants’ failure to raise
that defense in a timely manner (see Litvinov v Hodson, 34 AD3d 1332,
1332-1333). The further contention raised in defendants’ reply brief
on appeal that the Speech or Debate Clause defense is properly before
us because it was asserted in defendants’ answer is of no moment,
inasmuch as the answer is outside the record on appeal (see e.g.
Palermo v Taccone, 79 AD3d 1616, 1620).
                                    -5-                         644
                                                          CA 12-00313

                                     IV

                                     A.

     We now turn to the primary issue on appeal, i.e., the
interpretation of the exemption.

     “The purpose of the [OML] is to prevent public bodies from
debating and deciding in private matters that they are required to
debate and decide in public, i.e., ‘deliberations and decisions that
go into the making of public policy’ ” (Matter of Zehner v Board of
Educ. of Jordan-Elbridge Cent. School Dist., 91 AD3d 1349, 1350;
see Matter of Gordon v Village of Monticello, 87 NY2d 124, 126-127).
Pursuant to Public Officers Law § 103 (a), “[e]very meeting of a
public body shall be open to the general public, except that an
executive session of such body may be called and business transacted
thereat in accordance with section [105.]” The OML defines a
“meeting” as “the official convening of a public body for the purpose
of conducting public business” (§ 102 [1]). A “public body,” in turn,
is defined as “any entity, for which a quorum is required in order to
conduct public business and which consists of two or more members,
performing a governmental function for the state . . . or committee or
subcommittee or other similar body of such public body” (§ 102 [2]).
Inasmuch as the Republican Conference was the majority conference of
the State Senate at all times relevant to this action, a meeting of
that conference constituted a quorum of the State Senate.

     “[T]he provisions of the [OML] are to be liberally construed in
accordance with the statute’s purposes” (Gordon, 87 NY2d at 127), and
here we are called upon to construe the “guest” exemption, which is
contained in Public Officers Law § 108 (2).1 “The primary

     1
          Public Officers Law § 108 is entitled “Exemptions,” and
subdivision (2) of that section provides:

          “Nothing contained in [the OML] shall be
          construed as extending the provisions hereof
          to:

          . . .

          “2.     a. deliberations of political
                  committees, conferences and caucuses.

                  b. for purposes of this section,
                  the deliberations of political
                  committees, conferences and
                  caucuses means a private meeting of
                  members of the senate or assembly
                  of the state of New York, or of the
                  legislative body of a county, city,
                  town or village, who are members or
                  adherents of the same political
                                 -6-                           644
                                                         CA 12-00313

consideration of courts in interpreting a statute is to ‘ascertain and
give effect to the intention of the Legislature’ ” (Riley v County of
Broome, 95 NY2d 455, 463, quoting McKinney’s Cons Laws of NY, Book 1,
Statutes § 92 [a], at 177; see Matter of DaimlerChrysler Corp. v
Spitzer, 7 NY3d 653, 660), and “ ‘we turn first to the plain language
of the statute[] as the best evidence of legislative intent’ ” (Matter
of Stateway Plaza Shopping Ctr. v Assessor of City of Watertown, 87
AD3d 1359, 1361, quoting Matter of Malta Town Ctr. I, Ltd. v Town of
Malta Bd. of Assessment Review, 3 NY3d 563, 568). Our concern in
determining whether the exemption applies to the Bloomberg and Cuomo
meetings lies in section 108 (2) (b), and we turn to what we
characterize as the “first part” of that subdivision, which provides
that, for purposes of section 108,

          “the deliberations of political committees,
          conferences and caucuses means a private meeting
          of members of the senate or assembly of the state
          of New York, or of the legislative body of a
          county, city, town or village, who are members or
          adherents of the same political party” (emphasis
          added).

     The inclusion of the emphasized language in the preceding quote
qualifies the political committees, conferences and caucuses
(collectively, caucuses) that are exempt from the provisions of the
OML, and limits the exempt caucuses to those comprised of members of
the same political party. Put differently and by way of example,
under section 108 (2) (b), the Puerto Rican/Latino Caucus of the State
Senate would not be entitled to the benefit of the exemption to the
extent that the Caucus is comprised of members of different political
parties, nor would the Legislative Women’s Caucus of New York State
qualify for the exemption were it comprised of members of varying
political parties from one house of the Legislature. Rather, the only
caucuses to which the exemption applies are those comprised of members
of the same political party, and that limitation arises from the
Legislature’s inclusion of language restricting eligible caucuses to
only those private meetings of “members . . . of the same political
party.”

     What we characterize as the “second part” of section 108 (2) (b)


               party, without regard to (i) the
               subject matter under discussion,
               including discussions of public
               business, (ii) the majority or
               minority status of such political
               committees, conferences and
               caucuses or (iii) whether such
               political committees, conferences
               and caucuses invite staff or guests
               to participate in their
               deliberations.”
                                 -7-                           644
                                                         CA 12-00313

enhances the exemption articulated in the “first part” of that
statute. In the second part of section 108 (2) (b), the Legislature
noted that the exemption applies

          “without regard to (i) the subject matter under
          discussion, including discussions of public
          business, (ii) the majority or minority status of
          such political committees, conferences and
          caucuses or (iii) whether such political
          committees, conferences and caucuses invite staff
          or guests to participate in their deliberations.”

     We now turn to clause (iii) of the foregoing excerpt, i.e., the
provision that the exemption applies without regard to whether the
caucuses invite staff or guests to participate in their deliberations.
The term “guests” brings us to the critical juncture of this issue:
whether plaintiffs are correct that the definition of “guests” in the
exemption must be limited to people of the same political party as
those of the political caucus seeking the exemption, and thus whether
the attendance of Mayor Bloomberg and Governor Cuomo, respectively, at
the Bloomberg and Cuomo meetings removed those meetings from the
protection of the exemption because neither Mayor Bloomberg nor
Governor Cuomo is a registered Republican.

     We conclude that the plain language of the statute does not
support plaintiffs’ position. “ ‘The language of a statute is
generally construed according to its natural and most obvious sense .
. . in accordance with its ordinary and accepted meaning, unless the
Legislature by definition or from the rest of the context of the
statute provides a special meaning’ ” (Samiento v World Yacht Inc., 10
NY3d 70, 78, quoting McKinney’s Cons Laws of NY, Book 1, Statutes §
94, at 191-194 [1971 ed]). A “guest” as defined by both legal and
non-legal dictionaries is “[a] person who is entertained or to whom
hospitality is extended” (Black’s Law Dictionary 776 [9th ed 2009];
see New Oxford American Dictionary 772 [3d ed 2010] [defining “guest”
as “a person who is invited to . . . take part in a function organized
by another”]).

     Had the Legislature intended to constrict the meaning of “guest”
as plaintiffs suggest, it could have done so through the same means by
which it limited the definition of caucuses eligible for the
exemption. Eligible caucuses include only those comprised of
“adherents of the same political party” (Public Officers Law § 108 [2]
[b]), and there is no such limitation on the scope of eligible guests.
In view of the fact that the Legislature qualified those caucuses
eligible for the exemption, the absence of qualification of “guests”
eligible to participate in an eligible caucus is telling of the
Legislature’s intent as to the scope of the term “guests.” To
conclude otherwise would impermissibly amend the “statute by adding
words that are not there” (American Tr. Ins. Co. v Sartor, 3 NY3d 71,
76).

     The only case that we could locate on this issue is Warren v
Giambra (12 Misc 3d 650 [Sup Ct, Erie County 2006]). There, Supreme
                                 -8-                           644
                                                         CA 12-00313

Court concluded that a private assembly of the Democratic majority of
the County Legislature was not an exempt political caucus within the
meaning of section 108 (2) (b) given the presence of the Republican
Erie County Executive at that meeting (Warren, 12 Misc 3d at 654).
For the reasons set forth above, we do not agree with that
interpretation of the exemption.

     Indeed, notwithstanding the absence of controlling authority on
this issue, the broad construction of “guests” that we perceive the
Legislature as having employed is eminently practical. Plaintiffs
contend that “guests more properly would apply to topical or strategic
experts from whom the caucus seeks input in order to decide how to act
on public business.” There is, however, no basis in the statute for
reading that subtlety into the definition of “guests,” and that
artificial distinction drawn by plaintiffs exposes certain issues
arising from their proposed construction of the exemption. For
example, in the event that we were to adopt plaintiffs’ limited
definition of “guests,” it would be impossible for a Democratic member
of a Governor’s office, such as a budget director, to speak to a
majority Republican caucus. Moreover, assuming that the limitations
plaintiffs seek to impose on “guests” under section 108 (2) (b) would
apply equally to “staff” under that statute, we question whether all
Senators in the majority conference would be entitled to have their
staff members attend a caucus. By way of example, if a Republican
Senator employs a chief of staff who is a registered Conservative, or
if a Democratic Assembly Member employs a chief of staff who is a
registered Independent, those chiefs of staff could no longer attend a
majority conference.

     We next turn to the legislative history of section 108 (2) (b),
which also does not support plaintiffs’ suggested interpretation of
“guests” within the meaning of the subject exemption.

          “Despite the primary importance of literal
          construction, we [have] recognize[d] that ‘[t]he
          courts may in a proper case indulge in a departure
          from literal construction and . . . sustain the
          legislative intention although it is contrary to
          the literal letter of the statute’ (Statutes §
          111). Thus, ‘the legislative history of an
          enactment may also be relevant and “is not to be
          ignored, even if words be clear” ’ ” (Feher
          Rubbish Removal, Inc. v New York State Dept. of
          Labor, Bur. of Pub. Works, 28 AD3d 1, 5, lv denied
          6 NY3d 711; see Matter of Tompkins County Support
          Collection Unit v Chamberlin, 99 NY2d 328, 335).

     The Legislative Declaration (Declaration) accompanying the 1985
amendments to the Public Officers Law that added subdivision (b) to
Public Officers Law § 108 (2) (see L 1985, ch 136, § 1) does not cause
us to retreat from our conclusion that the Legislature did not intend
that the definition of “guests” in the exemption be limited to people
of the same political party as that of the political caucus seeking
                                 -9-                            644
                                                          CA 12-00313

the exemption.2 Although the Declaration refers to discussions “among
members of each political party,” read as a whole the Declaration
speaks to discussions within public bodies. Indeed, nothing therein
suggests that members of a political caucus cannot entertain a guest
from a different political party provided that the guest is not a
member of the public body from which the caucus is formed.

     Finally, at least with respect to the issue whether the Bloomberg
and Cuomo meetings violated the OML, we reject what we interpret as
plaintiffs’ contention that the OML was violated insofar as the
Republican Senate majority conducted public business during private
conferences at which “Republican Senators were pressured to change


     2
          The Declaration provides, in relevant part:

          “The legislature hereby reaffirms that the
          public business of public bodies of the state
          of New York should generally be conducted at
          open and public meetings . . . When enacting
          the [OML], the legislature intended and
          provided that the ‘deliberations of political
          committees, conferences, and caucuses’ should
          be exempt from the coverage of such law.
          Such exemption was enacted in furtherance of
          the legislature’s recognition that the public
          interest is well served by the political
          party system in legislative bodies because
          such parties serve as mediating institutions
          between disparate interest groups and
          government and promote continuity, stability
          and orderliness in government. The
          performance of this function requires the
          private, candid exchange of ideas and points
          of view among members of each political party
          concerning the public business to come before
          the legislative bodies. Recent judicial
          decisions have, however, eroded this
          exemption by holding that it applied only to
          discussions of political business.
          Accordingly, the legislature hereby declares
          its adherence to the original intent of the
          legislature, that the provisions of the [OML]
          are not applicable to the deliberations of
          political committees, conferences and
          caucuses of legislative bodies regardless of
          (i) the subject matter under discussion,
          including discussions of public business,
          (ii) the majority or minority status of such
          political committees, conferences and
          caucuses or (iii) whether such political
          committees, conferences and caucuses invite
          staff or guests to participate in their
          deliberations” (L 1985, ch 136, § 1).
                                 -10-                          644
                                                         CA 12-00313

their vote.” Public Officers Law § 108 (2) (b) protects the
discussion of public business at a political caucus, but not the
conduct of public business at such a meeting (see Matter of Humphrey v
Posluszny, 175 AD2d 587, 588, appeal dismissed 78 NY2d 1072). As we
read the verified complaint, however, plaintiffs challenge the
lobbying of the MEA at the Bloomberg and Cuomo meetings. Nowhere does
the verified complaint allege that the Republican Conference agreed to
pass the MEA at those meetings, nor does the verified complaint allege
that the Republican Conference essentially arranged for a close vote
on the MEA by issuing four of its Senators a “pass” to support that
legislation.

                                  B.

     Even assuming, arguendo, that the Bloomberg and Cuomo meetings
violated the OML, we would not invalidate the MEA and the marriages
performed thereunder.

     Public Officers Law § 107 (1) provides in relevant part that,
when a court determines that a public body failed to comply with the
OML, “the court shall have the power, in its discretion, upon good
cause shown, to declare that the public body violated [the OML] and/or
declare the action taken in relation to such violation void, in whole
or in part . . . .” The burden of showing good cause warranting
judicial relief based on an OML violation rests with the challenger
(see Matter of Gernatt Asphalt Prods. v Town of Sardinia, 87 NY2d 668,
686), and here plaintiffs have not made the requisite showing of good
cause for the relief they seek. Plaintiffs’ contentions on this point
distill to claims of prejudice arising from the mere fact of the OML
violations, and from the changes in the law that followed the passage
of the MEA. Plaintiffs do not, however, contend that the alleged OML
violations were the catalyst for the passage of the MEA. In fact, the
various news articles attached as exhibits to the verified complaint
detail the intense lobbying of individual Senators with respect to the
MEA, and note that both proponents and opponents of the Bill took a
similar approach of targeting potential swing votes on the issue.
There is no allegation that the lobbying of individual Senators
violated the OML and, given their failure to link the alleged OML
violations to the enactment of the MEA, which was approved at a
regular session of the Senate that was open to the public, we conclude
that plaintiffs failed to show good cause why we should exercise our
discretion to nullify the MEA (see Matter of Malone Parachute Club v
Town of Malone, 197 AD2d 120, 124; cf. Matter of Goetschius v Board of
Educ. of the Greenburgh Eleven Union Free School Dist., 244 AD2d 552,
553-554; see also Matter of Griswald v Village of Penn Yan, 244 AD2d
950, 951; Town of Moriah v Cole-Layer-Trumble Co., 200 AD2d 879, 881).

                                  V

     Accordingly, we conclude that the judgment should be reversed
insofar as appealed from, and judgment should be entered in favor of
defendants declaring that defendant New York State Senate did not
violate the OML in enacting the MEA and that marriages performed
                          -11-                  644
                                          CA 12-00313

thereunder are valid.




Entered:   July 6, 2012          Frances E. Cafarell
                                 Clerk of the Court